 In theMatter ofMCKELL COAL & COKE COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT 17CaseNo. B-356.-Decided December 15, 1937Coal Mining Industry-Investigation of Representatives:controversy concern-ing representation of employees : majority status disputed byemployer-UnitAppropriate for Collective Bargaining:all employees working in and around themines, excluding company store employees, and excepting mine foremen, assist-ant mine foremen, fire bosses, bosses in charge of any classes of labor inside oroutside the mine, coal inspectors, weigh bosses, watchmen, clerks, and membersof the executive, supervisory, or technical forces ; history of past attempts atnegotiation for collective bargaining between company and union ; existing col-lective bargaining contracts between union and other operators in region-Representatives:proof of choice : signed authorizations ; comparison of with payrolls-Certification of Representatives:upon proof of majority representation.Mr. Albert Ornstein,for the Board.Mr. W. K. Lee,of Fayetteville, W. Va., for the Company.Mr. T. C. TownsendandMr.HillisTownsend,ofCharleston,W. Va., for the Union.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 8, 1937, United Mine Workers of America, District 17,herein called the Union, filed with the Regional Director for the NinthRegion (Cincinnati, Ohio) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof McKell Coal & Coke Company, Glen Jean, West Virginia, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October5, 1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.508 DECISIONS AND ORDERS509On October 15, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held on November 1,1937, at Beckley. West Virginia, before Robert M. Gates, the TrialExaminer duly designated by the Board. The Board, the Company,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.The Board has reviewed the rulings of the TrialExaminer on objections to the admission of evidence made during thecourse of the liearin; and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMcKell Coal &C Coke Company, a West Virginia corporation, withits principal office at Glen Jean, in Fayette County, West Virginia,employs about 650 men in its business of mining and selling bitumi-nous coal and slack. Its three mines, at Siltix, Oswald, and Tamroy,lare located at approximate distances of three, six and eight miles,respectively, from Glen Jean.At the mines, in a more or less continuous progression of operations,coal and slack is blown loose from the walls, sorted, loaded into mine,cars, hauled to the surface, weighed, screened, graded, dumped intowaiting railroad cars, and taken away by railroad for delivery topurchasers.About three-fourths of the railroad cars loaded each dayare billed out and in transit to consignees by nightfall.Approximately 95 to 98 per cent of all coal and slack shipped by theCompany, which in the year ending October 1, 1937, amounted to475,000 tons, is consigned to points outside West Virginia. In Sep-tember 1937, a normal month, all, or virtually all, of the shipmentsmade by the Company went to destinations in Virginia, Ohio, Indi-ana, Illinois,Michigan, Iowa, Minnesota, South Dakota, Wisconsin,and Massachusetts.Besides its mining activities, and incidental thereto, the Companyowns and operates three general merchandise stores : one at Tamroy,another at Oswald, and a third at Kilsyth.During the year endingOctober 1, 1937, the Company made purchases for them aggregating$228,492.73; of these, over $9,000.00 was for explosives, detonatingcaps, shovels, picks, and other tools and equipment used in the mineswhich, by custom in the industry, the miners buy for themselves. InIUntilitwas abandonedin August 1937, a fourthmine was operatedat Kilsyth. 510NATIONAL LABOR RELATIONS BOARDaddition, and separate from store purchases, the Company spent$84,158 20 for railroad ties, machine replacements, coils, wire, spikes,staples, sand, and other materials necessary for its coal mining oper-ations.Of its total store and mine purchases during the describedperiod, amounting to $312,650.93, 28.8 per cent were shipped to theCompany from points outside West Virginia.IT.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 17, is a labor organiza-tion admitting to its membership employees working in and aroundcoal mines.ITT.THE QUESTION CONCERNING REPRESENTATIONThe Union first extensively organized the region in which the Com-pany is located in 1933. It now claims to represent practically all theCompany's employees.No other labor organization claims to repre-sent any of them. In 1933, again in 1935, and, most recently, in April1937, the Company refused to comply with requests of the Union tobargain collectively in respect to conditions of employment.At the last meeting between the Company and the Union, accord-ing to the testimony of a Union official who was present, the reasonadvanced by Company officials for refusing to discuss a bargainingcontract was that they doubted whether the Union represented themen. In letters sent to the Regional Director shortly after the peti-tion herein was filed, the Company stated that it had not questionedthe authority of the Union to represent its employees, and did notexpect to do so; it further stated that it was not in a position toenter into an agreement that the Union be recognized as, sole bar-gaining agency.Under the provisions of Section 8 (5) of the Act, it is an unfairlabor practice for an employer to refuse to bargain collectively withthe representatives of his employees.The Company has refused tobargain collectively with th6 Union.Upon the record in this proceed-ing, we interpret the Company's words and conduct as reflecting un-certainty regarding the status of the Union as a representative of itsemployees, rather than as evincing an intention willfully to violatethe provisions of the Act.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasthus arisen, occurring in connection with the operations of the Com- DECISIONS AND ORDERS511pany described in Section I above, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITIt is the custom in .the New River bituminous coal region, inwhich the Company's mines are located, to consider employees work-ing in and around all mines of each coal company as one unit for thepurposes of collective bargaining.This custom has been followedin past attempts at negotiation for collective bargaining between theUnion and the Company, it having been understood that store em-ployees were not included in the unit.The Company has raised noobjection to the Union's request that the practice be continued.substantially all the coal operators in the New River region, otherthan the Company, are parties contain an express provision exceptingfrom their operation all mine foremen, assistant mine foremen, firebosses, and bosses in charge of any classes of labor inside or outsideof the mine; and coal inspectors, weigh bosses, watchmen, clerks,and members of the executive, supervisory, or technical forces.Theunit contended for by the Union excepts the same classifications.The Company made no objection to the proposal. Our determina-tion of the appropriate unit will follow these lines.We find that all employees of the Company working in and arounditsmines, exclusive of store employees, and excepting mine foremen,assistant mine foremen, fire bosses, bosses in charge of any classesof labor inside or outside of the mine, coal inspectors, weigh bosses,watchmen, clerks, and members of the executive, supervisory, or tech-nical forces of the Company, constitute- a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESPay roll lists were supplied by the Company, giving the names andlabor classifications of all employees as of June 4, 1937, and as ofOctober 28, 1937; and cards signed by persons representing them-selves to be employees of the Company, authorizing the Union toact as their sole bargaining agency, were introduced into evidencewithout objection.Most of these cards appear to have been signedbetween October 20, 1937 and November 1, 1937.Neither the Com-pany nor the Union having expressed any preference, the.Board has 512NATIONAL LABOR RELATIONS BOARDused the Company's list of October 28, 1937, in-checking the authori-zation cards against pay roll.On that day there were 659employ-excepted classifications, leaving 615 employees in the appropriateunit.Of the 413 authorization cards introduced by the Union to proveitsmajority, only 11 were signed by persons whose names do notappear in the pay roll list of October 28, 1937; two were duplicatesof other cards ; and three bore illegible signatures.At the hearing.competent witnesses identified 380 of the remaining 397 cards as hav-ing been signed in their presence by employees of the Company.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all employees in such unit for the purposesof collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of McKell Coal & Coke Company, GlenJean,West Virginia, within the meaning of Section 9 (c), and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company working in and around its mines,exclusive of store employees, and excepting mine foremen, assistantmine foremen, fire bosses, bosses in charge of any classes of laborinside or outside of the mine, coal inspectors, weigh bosses, watchmen,clerks, and members of the executive, supervisory, or technical forcesof the Company, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.United Mine Workers of America, District 17, is the exclusiverepresentative of all the employees in such unit for the purposes ' o fcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Mine Workers of America, Dis-trict 17, has been designated and selected by a majority of all DECISIONS AND ORDERS513employees of McKell Coal & Coke Company,Glen Jean,West Vir-ginia, working in and around its mines,exclusive of store employees,and excepting mine foremen, assistant mine foremen,fire bosses,bosses in charge of any classes of labor inside or outside of the mine,coal inspectors,weigh bosses,watchmen,clerks, and members of theexecutive,supervisory,or technical forces of the Company,as theirrepresentative for the purposes of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the Act, United MineWorkers of America, District 17, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages,hours of employment, and other conditionsof employment.